Citation Nr: 1143460	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-35 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment stemming from withdrawal from an externship course. 


REPRESENTATION

Veteran (Appellant) represented by:  Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from March 1985 to March 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Supervisory Vocational Rehabilitation Counselor at a Department of Veterans Affairs (VA) Regional Office (RO) that corrected the ending date of the Veteran's vocational subsistence allowance to March 6, 2008, the last date of attendance, creating an overpayment of benefits of $653.34. 

In June 2011, the Veteran testified before the undersigned at St. Petersburg, Florida RO.  A copy of the hearing transcript is of record. 


FINDING OF FACT

The overpayment of $653.34 that was created as a result of the Veteran's withdrawal from an externship course was created as a result of sole VA error. 


CONCLUSION OF LAW

The overpayment as a result of the Veteran's withdrawal from an externship course was solely due to VA error and was improperly created.  38 U.S.C.A. §§ 5107, 5107A, 5113 (West 2002); 38 C.F.R. § 21.324(1)(2)(2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011).  To implement the provisions of the law, the VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2011). 
However, the VCAA is inapplicable to the claim such as the one decided herein. See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, pointing out that the statute at issue in such cases (Chapter 53) was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  This case is analogous to the cases under the Barger directives. 

The Veteran seeks entitlement to waiver of recovery of an overpayment stemming from withdrawal from an externship course.  He contends that because the overpayment was created solely as a result of VA error, he is not responsible for its repayment.  (See Transcript (T.) at page (pg.) 21)).  

The effective date of the reduction of a Chapter 31 award will be the date of last payment on an erroneous award based solely on administrative error or an error in judgment by a VA employee.  38 C.F.R. § 21.324(l)(2).  

The essential pertinent facts in this case are not in dispute.  The record reflects that  in April 2007, the Veteran enrolled in a 40 hour a week externship at North Florida Institute (NFI) in Orange Park, Florida to obtain and maintain entry level employment as a surgical technologist under a VA Vocational Rehabilitation Program pursuant to Chapter 31, Title 38, United States Code.  The Veteran was scheduled to graduate from his externship in April 2009.  (See Vocational Rehabilitation Guidelines, dated and signed by the Veteran and a VA Vocational Rehabilitation and Employment Case Manager in January 2007, and VA Form 28-1950d, Special Report of Training, dated in August 2007).  

The Vocational Rehabilitation Guidelines specifically informed the Veteran that at the beginning of each month, he would receive a subsistence allowance check for his training the previous month.  The Veteran was notified to inform his case manager and a Veteran's coordinator if the circumstances surrounding his training changed (i.e., he stopped or reduced his training, was unable to complete all course work or lost a dependent).  The Veteran was informed that if any of these situations occurred, some of his subsistence allowance that he had received could result in an overpayment that he would be required to repay.  

On March 4, 2008, the Veteran telephoned his Vocational Rehabilitation Counselor (VRC) to inform her that he was unable to continue with his externship due to physical limitations caused by his service-connected knee disability.  The VRC counseled the Veteran to re-develop into a new career goal.  On March 5, 2008, the VRC telephoned the Veteran and left a message to have him complete the necessary withdrawal forms for his externship at NFI.  The Veteran was notified that his credits would most likely not transfer.  He was requested to return the VRC's phone call. 

On March 6, 2008, VA received the Veteran's official withdrawal form from his externship at NFI.  (See Withdrawal/Termination Form, dated March 6, 2008, dated and signed by the Veteran and NFI School and Financial Officials on March 6, 2008).  In a letter to the Veteran, dated March 17, 2008, the VRC informed the Veteran that because he had withdrawn from his 40-hour externship at NFI on March 6, 2008, his subsistence allowance would stop on March 31, 2008.  The letter informed the Veteran that he would not have to repay VA for any course from which he withdrew if unexpected and unavoidable events kept him from continuing in a course.  It was noted that a Vocational Rehabilitation and Employment program manager would be reviewing his records to see if there were any errors that would change this decision.  The Veteran was provided his appellate rights, and VA Form 4107 was enclosed.  

In March 2008, a Supervisory Vocational Rehabilitation Counselor (SVRC) determined that because the Veteran had dropped all his courses on March 6, 2008, the VRC had committed an error in having him paid until March 31, 2008.  The SVRC determined that the VRC needed to correct the award to reflect a no-pay date of March 7, 2008.  (See SVRC's March 2008 determination).  Thus, as a result of the SVRCs finding, the VRC's previous error was corrected in accordance with the laws and resulted in an overpayment to the Veteran in the amount of $653.34. 
The effective date of the reduction of a Chapter 31 award will be the date of last payment on an erroneous award based solely on administrative error or an error in judgment by a VA employee.  In this case, the VRC committed an error in having the Veteran paid until the end of March 2008, despite the fact that he had withdrawn from his externship on March 6, 2008.  The only reason that the overpayment was created was that the VRC had committed error in not having the Veteran's subsistence allowance stopped effectively the last day of the month of attendance, thus, creating an overpayment of $653.34.  The Veteran was not responsible in any way for the continuance of the monthly stipend until the end of March 2008.  Accordingly, there was no overpayment of externship benefits because the preponderance of the evidence shows that the erroneous award was solely VA's fault.  38 C.F.R. § 21.324(l)(2).  


ORDER

The overpayment created as a result of the Veteran's withdrawal from an externship course was created as a result of sole VA error.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


